Citation Nr: 0213372	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had military service from November 1944 to 
November 1945.  He died on June [redacted], 1999.  The appellant is 
the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.  The RO denied service connection 
for parotid tumor (claimed as tumor below the right ear) (for 
accrued purpose only), on the basis that the claim was not 
well-grounded.  In a separate rating decision, the RO denied 
service connection for the cause of death on the basis that 
the claim was not well-grounded.  In March 2001, the Board 
remanded the appellant's claims to the RO for additional 
development in light of the Veterans Claims Assistance Act of 
2000 (VCAA)," 38 U.S.C.A. § 5103A (West Supp. 2002).  At 
present, the case is once again before the Board for 
appellate review


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on June [redacted], 1999, as a result of cardio-
pulmonary arrest.  The antecedent cause of death was chronic 
progressive disease, and the underlying cause of death was 
pancreatic cancer.

4.  At the time of his death, the veteran was not service 
connected for any disabilities.

5.  Pancreatic cancer was neither incurred in nor aggravated 
by the veteran's wartime service.

6.  A disability of service origin or which may be presumed 
of service origin did not cause, hasten, or substantially and 
materially contribute to the veteran's death. 

7.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death. 

8.  At the time of the veteran's death, the claim of 
entitlement to service connection for a parotid tumor was 
pending. 

9.  The evidence of record shows that the veteran's parotid 
tumor was first diagnosed many years after service, and that 
it was not related to service. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service, or 
which may be presumed to be service-connected, did not cause 
or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2001).

2.  The veteran's parotid tumor was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred, for accrued benefits purposes.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107, 5121 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 
(2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claims were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed of the evidence needed to prove 
the claims on appeal via the November 1999 rating decisions, 
the February 2000 statement of the case, the March 2001 Board 
remand, and the June 2002 supplemental statement of the case.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that a disability of service origin 
or which may be presumed of service origin caused, hastened, 
or substantially and materially contributed to the veteran's 
death.  She was also informed of the need to provide evidence 
that the veteran's parotid tumor was incurred in or 
aggravated by service.  A VA medical opinion was also 
obtained in March 2002.  Lastly, via an April 2001 letter, 
the appellant was given specific information with respect to 
the changes in the law pursuant to the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In this case, all available service medical records have been 
obtained.  Additionally, pursuant to the March 2001 Board 
remand, the veteran's treatment records from various health 
care providers were obtained, including but not limited to 
the records from the Quenzo City Veterans Memorial Medical 
Center from 1983 to 1996, and the VFP-Outpatient Center from 
1998 to 1999.  No additional unobtained evidence or record, 
which may aid the appellant's claims or might be pertinent to 
the bases of the claims, has been identified.  Furthermore, 
the appellant was given the opportunity to present testimony 
at a personal hearing, but she has declined such opportunity.  
Thus, the duty to assist requirement has been satisfied as 
well.

I.  Cause of Death Claim.

The veteran's death certificate shows that he died on June 
[redacted], 1999, as a result of cardio-pulmonary arrest.  The 
antecedent cause of death was chronic progressive disease, 
and the underlying cause of death was pancreatic cancer.  At 
present the appellant contends that the cause of the 
veteran's death is related to the diseases from which he 
suffered during service.  Specifically, in a January 2000 
statement, she indicated that the veteran suffered from 
pulmonary tuberculosis (PTB), peptic ulcer, avitaminosis, 
etc., since his discharge in 1945.  The veteran was 
reportedly a healthy man when he entered service, but 
suffered from the described illnesses during and after 
service.  As such, the appellant contends, the veteran's 
death is related to the illnesses from which he suffered in 
service. 

With respect to the applicable law, when a veteran dies from 
a service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children or parents.  38 U.S.C.A. 
§ 1310 (West 1991).  Service connection for the cause of the 
veteran's death may be granted when the disability causing 
such veteran's death was incurred in or aggravated while in 
military service, or he died during such service.  See 38 
U.S.C.A. § 1310(b).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2001).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  In order to be a contributory 
cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected disability 
that made the veteran "materially less capable" of resisting 
the effects of the fatal disease or that a service-connected 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be presumed for 
certain chronic disorders if manifested within the applicable 
presumptive period following separation from service, such as 
in the case of tuberculosis which may become manifest within 
a three year period following service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

In this case, the record certified to the Board for appellate 
review includes information as to the veteran's service which 
was received from the United States Department of the Army.  
The veteran was missing from November 1, 1944, to March 9, 
1945.  He had recognized guerrilla service from March 10, 
1945, to August 11, 1945.  In addition, he had regular 
Philippine service from August 12, 1945, until November 3, 
1945.

The available service medical records include the veteran's 
September 1945 physical examination report which shows no 
abnormalities or diseases.  As well, the veteran's Affidavit 
for Philippine Army Personnel completed in October 1945 does 
not include any reported wounds or illnesses incurred during 
service.  A June 1946 separation examination report, however, 
indicates that examination of the lungs revealed mucous rales 
on the left.  Upon further x-ray examination in February 
1946, it was determined that the veteran presented evidence 
of a radiologically healthy chest. 

Additionally, a July 1947 "Clearance Slip" from a United 
States Army Field Station Hospital indicates that the veteran 
was to be transferred to the 43rd Infantry Regiment for 
further treatment of "PTB with Hereptysisis and Asthmatic 
Bronchitis.  More mucous on left lung.  Partial medication 
given.  Finding on June 1, 1947 examination observed sparked 
this PTB, a finding on chest X-ray, PTB, left lung."

A June 1949 statement from A. Aves, M.D., indicates that the 
veteran was treated from early 1945 to 1949 for PTB 
pneumonia, spitting blood, fibroid and fibromased densities 
on the left upper lung field, malaria, bullet wounds, 
dysentery, malnutrition, pelagra, avitaminosis, loose vowel, 
ulcer, severe coughing, and severe chest and back pain.  He 
also had a tortuous and calcified aorta.  As well, a January 
1970 statement from A. Sta. Maria, M.D., indicates the 
veteran was treated from 1955 to 1967 for dysentery, 
influenza, cancer of the lungs, insomnia, tuberculosis, 
pneumonia, peptic ulcer, loose vowel malaria, back and chest 
pains, severe coughing, spitting of blood, pelagra, and 
avitaminosis.  The veteran was also noted to have fibroid and 
fibromased densities on the left and right upper lung fields, 
and a tortous and calcified aorta.

Medical records from the Quenzo City Veterans Memorial 
Medical Center dated from 1983 to 1996 describe the treatment 
the veteran received over time for various health problems, 
including squamous cell carcinoma and hepatic carcinoma.  
Specifically, July 1990 notations show the veteran was first 
diagnosed with squamous cell carcinoma and was treated with 
cobalt therapy.  November 1996 notations show that the 
veteran was treated for and diagnosed with intestinal 
amoebiasis, minimal PTB with activity undetermined.  March 
1999 notations reveal diagnoses of jaundice secondary to 
liver cirrhosis and resolving pneumonia.  April 1999 
notations show a diagnosis of cholecystitis.  May 1999 
notations indicate diagnoses of gastritis, diffuse 
hepatocellular disease, and cholecystitis.  And, July 1999 
notations certify that the veteran was admitted on June 10, 
1999 and died on June [redacted], 1999 with diagnoses of cardio-
pulmonary arrest, chronic progressive disease, and pancreatic 
cancer.  Specifically, the veteran's discharge summary from 
his last hospitalization in June 1999 reveal that his final 
diagnoses were cardiac-arrest secondary to hepatic 
encephalopathy, secondary to hepatic failure, secondary to 
distal "CBD" obstruction; and choledocholithiasis with 
probable pancreatic carcinoma, with secondary hepato-renal 
symptoms.

Additionally, the evidence includes medical records from the 
VFP-Outpatient Center dated from 1998 to 1999 describing the 
treatment the veteran received for various health problems.  
Specifically, a November 1998 x-ray report shows minimal PTB, 
left, activity undetermined, and atheromatous aorta.  As 
well, a September 1999 statement from a licensed physician 
with the VFP-Outpatient Center indicates that the veteran was 
examined between February and March 1999 and found to have 
PTB with hemoptysis and asthmatic bronchitis.  In addition, 
the physician noted that "lung findings on June 1, 1946 
examination could spark this PTB, a finding on chest x-ray, 
PTB, left lung, infected w[ith] cardiac pulmonary arrest, 
chronic progressive disease, pancreatic CA [cancer]."

As noted above, the veteran's death certificate shows that he 
died on June [redacted], 1999 at the age of 79 at the Veterans 
Memorial Medical Center in Quenzo City.  The immediate cause 
of death was cardio-pulmonary arrest.  The antecedent cause 
of death was chronic progressive disease.  The underlying 
cause of death was pancreatic cancer.  

Subsequent to the veteran's death, a statement from G. 
Santiago, M.D., was submitted in December 1999 which 
indicates that the veteran was seen in 1946 and, at that 
time, he was found to have bilateral pulmonary tuberculosis, 
minimal to moderately advanced, and actively chronic. 

Lastly, in March 2002, a VA opinion was obtained pursuant to 
the March 2001 Board remand.  This VA medical opinion report 
indicates that the veteran's mucous rales in the service 
physical examination were compatible with PTB with hemoptysis 
and PTB with bronchiectatic changes, and that it was possible 
that the veteran's PTB was still present at least three years 
after his discharge, as shown in 1998 x-rays of the veteran's 
chest revealing minimal PTB.  However, upon a review of the 
evidence, it was the examiner's opinion that the veteran's 
PTB was not the cause of the veteran's death.  There were two 
additional conditions that could have contributed to his 
demise, which were probable pancreatic carcinoma with liver 
disease, and squamous cell carcinoma treated with cobalt 
therapy.  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the cause of the veteran's death.  
Specifically, the Board finds that the preponderance of the 
evidence simply does not show that the veteran developed 
during his lifetime or died of a condition for which direct 
or presumptive service connection can be established.

In this respect, the veteran's death certificate shows, his 
immediate cause of death was cardio-pulmonary arrest, with 
antecedent and underlying causes of death being chronic 
progressive disease and pancreatic cancer, respectively.  The 
service medical records show diagnosis/treatment for 
pulmonary tuberculosis with hereptysisis and asthmatic 
bronchitis.  Tuberculosis is one of the listed chronic 
disease for which presumptive service connection may be 
granted.  However, the veteran's in-service diagnoses are not 
included within the listed diseases leading to death, per the 
veteran's death certificate.  The March 2002 VA opinion 
report further supports the Board's conclusion by pointing 
out that the veteran suffered from two additional conditions 
which contributed to the veteran's death, these conditions 
being pancreatic carcinoma with liver disease and squamous 
cell carcinoma.  The veteran was not treated for either type 
of carcinoma during his service, and the first indication of 
treatment for these conditions is shown at least 40 years 
after the veteran's discharge from service, per the early 
1990s records from the Quenzo City Veterans Memorial Medical 
Center.

The Board acknowledges the September 1999 statement from a 
licensed physician with the VFP-Outpatient Center indicating 
that the veteran's "[l]ung findings on June 1, 1946 
examination could spark this PTB, a finding on chest x-ray, 
PTB, left lung, infected w[ith] cardiac pulmonary arrest, 
chronic progressive disease, pancreatic CA [cancer]."  In 
this respect, the law is clear that it is the Board's duty to 
assess the credibility and probative value of the evidence.  
Provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

With respect to the September 1999 statement from the VFP-
Outpatient Center physician, the Board finds that the 
statement is, to say the least, cryptic.  It does not clearly 
articulate an opinion specifically linking the veteran's 
cause of death to his service, but rather seems to hint to 
such relationship.  The September 1999 statement merely seems 
to indicate that the veteran's in-service lung symptoms could 
have "sparked" his PTB, cardiac pulmonary arrest, chronic 
progressive disease, and pancreatic cancer.  Furthermore, 
this statement does not provide an adequate explanation of 
the objective finding upon which the physician based his/her 
opinions tending to link the veteran's cause of death to his 
service.

In sum, the Board finds that the preponderance of the 
evidence does not establish that a disability of service 
origin or which may be presumed of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  As such, the appellant's claim is denied.  
As well, because the evidence as to this claim is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to resolve doubt and decide the claim in the 
appellant's favor.

II. Accrued Benefits Claim

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to the spouse of the veteran, among others.  38 U.S.C.A. § 
5121 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1000 (2001); see 
generally Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 90 (1998).  The application for 
accrued benefits must be filed within one year after the date 
of veteran's death.  38 U.S.C.A. § 5121.

Based on a review of the record, and considering the 
statutory provision limiting the evidence to be considered to 
that on file as of the date of the veteran's death, it is 
determined by the undersigned that the appellant has been 
fully apprised of the requirements of her claim for accrued 
benefits and that she has had a full opportunity to advance 
argument in support of her appeal.  See also, Hayes v. Brown, 
4 Vet. App. 353, 360 (1993).  As fully discussed above, no 
basis in fact exists for any further development of the 
evidence in this case.  Inasmuch as VA has substantially 
complied with its duties under the VCAA, no useful purpose 
would be served by remanding this issue back to the RO for 
additional development.

In this case, the appellant believes that the veteran should 
have been service connected for a parotid tumor of the ear.  
As such, she filed a claim for accrued benefits within one 
year of the veteran's death.  At the time of the veteran's 
death, the claim of entitlement to service connection for a 
parotid tumor was pending. 

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claim as it is 
based upon a separate statutory entitlement to survivor 
benefits, it is at the same time derivative of the veteran's 
claim, in that the claimant's entitlement is based upon the 
veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that the 
substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been 'entitled' 
at his death and gives the survivor the right to stand in the 
shoes of the veteran and pursue his claim after his death.)

Therefore, the Board's primary analysis must be one that 
considers the underlying claim, and in this case, the claim 
of service connection for a parotid tumor.  However, the 
evidence to be considered must have been constructively in 
the veteran's file at the time of his or her death.  38 
C.F.R. § 3.1000; Zevalkink, supra, at 493.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2001).  Service connection may also be 
allowed on a presumptive basis for certain chronic diseases, 
such as malignant tumors, if manifested to a compensable 
degree within a one year period of discharge from service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

In this case, the service medical records are negative for 
any tumors during service.  The first indication of a 
diagnosis of parotid tumor is found at least 50 years after 
the veteran's discharge from service, per the May-June 1996 
hospitalization summary from the Quenzo City Veterans 
Memorial Medical Center.  This hospitalization summary 
includes a finding of a parotid mass on the left "T/C" 
benign tumor, status post superficial parotidectomy on the 
left.  No additional evidence discussing the veteran's 
parotid mass or its etiology is of record.

In the absence of a showing that the veteran's parotid tumor 
was incurred in or aggravated by service, the appellant's 
claim must be denied on a direct basis.  As well, given that 
the veteran's parotid mass was classified as a benign tumor, 
per the 1996 records from the Quenzo City Veterans Memorial 
Medical Center, and that such mass did not become manifest 
within a year from the veteran's discharge from service, 
service connection on a presumptive basis must be also 
denied.

The only evidence of record which seems to link the veteran's 
parotid tumor to his service is the appellant's contentions.  
However, lay assertions of medical etiology can never 
constitute evidence of service incurrence or aggravation.  In 
the absence of competent medical evidence to support the 
appellant's claim that the veteran's parotid tumor was 
incurred in or aggravated by service, or was otherwise 
related to service, the appellant's claim must be denied.  
See 38 U.S.C.A. § 5107(a).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record, the Board finds that the evidence is not in 
relative equipoise, and thus, the benefit of the doubt rule 
is not for application in this case.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for parotid tumor, for accrued benefits 
purposes, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 

Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

